174 U.S. 46 (____)
METROPOLITAN RAILWAY COMPANY
v.
CHURCH.
BRIGHTWOOD RAILWAY COMPANY
v.
O'NEAL.
Nos. 114, 195.
Supreme Court of United States.

Mr. D.W. Baker for Metropolitan Railway Co. Mr. Nathaniel Wilson was on his brief.
Mr. Ernest L. Schmidt for Church.
Mr. Henry P. Blair and Mr. Corcoran Thom, for Brightwood Railway Co., submitted on their brief.
Mr. Raymond A. Heiskell and Mr. M.J. Colbert for O'Neal.
Argued at the same time, the judgments of the Court of Appeals of the District of Columbia, quashing writs of certiorari to set aside proceedings of a justice of the peace under similar circumstances, are likewise
Affirmed.